                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )     No. 1:20-cr-00288-JMS-DML
                                                    )
SEAN WRIGHT                                         )
  a/k/a MALIK WRIGHT,                               ) -01
                                                    )
                             Defendant.             )


                  ORDER SETTING FINAL PRETRIAL CONFERENCE

       This cause is hereby set for a final pretrial conference before Chief Judge Jane Magnus-

Stinson on January 8, 2021 at 9:00 a.m. in Room 202 of the Birch Bayh Federal Building and

U.S. Courthouse, 46 East Ohio Street, Indianapolis, Indiana.

       Counsel are reminded to review the undersigned’s Practices and Procedures, available at

docket number [24].



       Date: 11/19/2020




Distribution:

Peter A. Blackett
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
peter.blackett@usdoj.gov

Dominic David Martin
INDIANA FEDERAL COMMUNITY DEFENDERS
dominic_d_martin@fd.org
